Citation Nr: 1126674	
Decision Date: 07/15/11    Archive Date: 07/21/11

DOCKET NO.  06-13 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a stomach ulcer, to include as secondary to service-connected residuals of bladder neck resection.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for a hiatal hernia.

4.  Entitlement to service connection for gastritis, to include as secondary to service-connected residuals of bladder neck resection.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to December 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In November 2010, the Veteran testified in a Videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

The Board is cognizant of the U.S. Court of Appeals for Veterans Claim's (Court) holding that when a claimant files a claim, he or she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Additionally, the Board observes that the Veteran has claimed entitlement to service connection for a stomach ulcer, GERD, a hiatal hernia, and gastritis.  Accordingly, because the Veteran is not considered competent to diagnosis his symptomatology, the Board will consider all abdominal claims but characterize them as four separate issues.

As such, after reviewing the contentions and evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.

In February 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington DC. to obtain additional evidence.  That action complete and as discussed in detail in the Duties to Notify and Assist section of this decision, the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran does not have a current stomach ulcer or gastritis.

2.  The Veteran's GERD and hiatal hernia did not have onset during active service and are not otherwise etiologically related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a stomach ulcer and gastritis have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.310 (2010).

2.  The criteria for service connection for GERD and a hiatal hernia have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2010).  Similarly, any increase in severity of a non-service- connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Stomach Ulcer and Gastritis

Service treatment records are absent for any complaints of, or treatment for, a stomach ulcer or gastritis.  Indeed, in a separation report of medical examination, dated November 1964, the Veteran had normal clinical evaluations of all his systems, including his abdomen and viscera.

The service treatment records, as a whole, provide evidence against the Veteran's claims as they tend to show no stomach ulcer or gastritis and no complaints of, or treatment for, any abdominal problems in service.

Significantly, there is no evidence of record of a stomach ulcer or gastritis.  Since the record is absent for any objective evidence that the Veteran currently has a stomach ulcer or gastritis, the first criteria for service connection has not been met.  As discussed above, entitlement to service connection for disease or injury is limited to cases in which such incidents have resulted in a "disability."  See 38 U.S.C.A. §1110.  Hence, in the absence of proof of a present disability, there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223,225 (1992).

Indeed, the Veteran himself admitted, during the November 2010 hearing, "I don't believe I have a stomach ulcer."  Hearing transcript at 5 and 11.

The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can support a grant of service connection if there is a relationship to service, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where, as in this case, there is no evidence of a stomach ulcer or gastritis during the claim period, that holding is inapplicable.

In a VA outpatient treatment report from July 2005, the Veteran reported that he had problems with "acidity" in his stomach ever since he was in the Navy in his early 20s.  In this regard, Court has held that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  It therefore follows that a claim of acidity symptoms, without a diagnosed condition, does not constitute a disability for VA compensation purposes.

However, to the extent that the Veteran contends that he currently has a stomach ulcer (which he denied during the November 2010 hearing) and gastritis, and that these conditions are related to his active service, a layperson, such as the Veteran, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) stated that lay evidence is competent and sufficient in certain instances related to medical matters.  Specifically, the Federal Circuit commented that such instances include to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Veteran's contentions regarding a diagnosis of a stomach ulcer and gastritis and the relationship between his claimed disabilities and his active service are not statements about symptomatology or an observable medical condition.  Rather, these contentions are statements of medical diagnoses and causation.  Such statements clearly fall within the realm of opinions requiring medical expertise.  The Veteran has not demonstrated any such expertise.  Indeed, while the Veteran is competent to state that he had acidity in his stomach during service, he is not competent to attribute that symptomotology to a diagnosed stomach condition or to attribute any condition to his active service or service-connected disabilities.  Hence, his contentions are not competent medical evidence of the diagnosis or cause of the claimed disabilities.

With regard to any statement the Veteran may have made regarding the question of whether he has a stomach ulcer or gastritis, the Board must find that any such statement would be outweighed by what can only be described as a complete lack of evidence regarding a current stomach ulcer and gastritis.

Based on the above, the preponderance of the evidence of record is against a grant of service connection for a stomach ulcer and gastritis, and his claims must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

GERD and Hiatal Hernia

Service treatment records are absent for any complaints of, or treatment for, GERD or a hiatal hernia.  Indeed, in a separation report of medical examination, dated November 1964, the Veteran had normal clinical evaluations of all his systems, including his abdomen and viscera.

The service treatment records, as a whole, provide evidence against the Veteran's claims as they tend to show no GERD or hiatal hernia, and no complaints of, or treatment for, any abdominal problems.

The Veteran's earliest diagnoses of GERD and hiatal hernia, of record, are reflected in treatment reports from October 2003 and July 2005, respectively.  These diagnoses come approximately four decades after separation from active service.  

This long lapse of time is strong evidence against a finding that any GERD or hiatal hernia had their onset during service or are related to his service.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper to consider the veteran's entire medical history in determining if service-connection is warranted, including a lengthy period of absence of complaints).  Indeed, the Veteran himself, during the November 2010 hearing, admitted that he was first diagnosed with GERD around 2003 (almost 40 years after being discharged from active duty).  Hearing transcript at 10.

Furthermore, as to post-service continuity of symptomatology under 38 C.F.R.  § 3.303(b), (the Veteran alleged in the July 2005 VA outpatient treatment report that he had "acidity" since he was in service) the Board finds that the length of time between the Veteran's separation from active duty in 1964 and first diagnosis of GERD in 2003 and complaints of stomach acidity and diagnoses of GERD and a hiatal hernia in 2005, to be compelling evidence against finding continuity.  Put another way, the almost 40 year gap before the post-service record contains objective evidence of the stomach conditions weighs heavily against his claim.  See Maxson, supra; Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition); Shaw v. Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).

At this juncture, the Board must clarify that the Veteran has not asserted that his GERD and hiatal hernia are secondary to his service-connected residuals of bladder neck resection, as evidenced by the issues listed on the title page of this decision.  In fact, when asked during the November 2010 hearing how he thought his hernia was connected to his GERD or military service, the Veteran responded, "I don't know how that would come about; it's just regular living I guess...it's a lot of when you get older like me, and I've got a lot of issues."  Id. at 12.  In addition, he also stated, "I don't think [the GERD is] related to the bladder neck at all."  Id. at 13.  As such, the Veteran is seeking service connection for GERD and hiatal hernia on a direct basis and not as secondary to service-connected residuals of bladder neck resection.

Indeed, in a VA outpatient treatment report from July 2005, the treating physician diagnosed the Veteran with both acid reflux and a hiatal hernia but also stated that "the [Veteran] probably has a hiatal hernia as the source of his long-term reflux."  This evidence weighs heavily against the Veteran's claim for service connection for GERD as it fails to establish the requisite nexus between the claimed condition and active service and actually attributes the condition to another non service-connected disability - a hiatal hernia.  

Only the Veteran's own lay contentions stand in favor of his claims for service connection for GERD and a hiatal hernia.  However, as discussed above, the Veteran's contentions regarding a relationship between his claimed GERD and hiatal hernia and his military service are not statements about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis.  Rather, these contentions are statements of causation.  Such statements clearly fall within the realm of opinions requiring medical expertise and the Veteran has not demonstrated any such expertise.  Hence, his contentions are not competent medical evidence of the cause of the claimed disabilities and are entitled to low probative value.

Also in this regard, the Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels; for example, the Veteran is competent to report that he had acidity in his stomach since service.  See Davidson, supra; Buchanan, supra; Jandreau, supra.  However, upon review of the claim's folders, the Board finds that any lay assertions that the Veteran has had stomach acidity problems since service are not credible.  Indeed, the lay assertions are contrary to what is found in the service treatment records and post-service medical records.  In these circumstances, the Board gives more credence and weight to the medical evidence of record, which is negative for complaints and diagnoses of, or treatment for, a chronic disability manifested by stomach acidity problems for nearly forty years following his separation from active duty, than these lay claims.  Id.  Therefore, entitlement to service connection for a chronic disability manifested by stomach acidity based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b).

In short, based on the above, the in-service and post-service medical evidence (which are found to provide evidence against this claim) are more probative than the Veteran's assertions as to whether current GERD and hiatal hernia are related to his service.

Hence, the preponderance of the evidence of record is against a grant of service connection for GERD and a hiatal hernia, and his claims must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).


Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in March 2005 and March 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As discussed above, there is no competent evidence that the Veteran has had a stomach ulcer or gastritis during any time period on appeal.  Therefore, the first factor in determining whether a medical examination is necessary is not satisfied and the Board declines to afford the Veteran an examination.  

Also, in this regard, in Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, as in this case, conclusory generalized lay statements suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278- 1279.

Also, VA has not obtained a medical opinion as to whether the Veteran's current GERD and hiatal hernia had onset during service or were otherwise etiologically related to his service.  However, while the Veteran was not provided a VA examination in connection with these claims, the Board finds that VA had no obligation to provide such an examination when the in-service record was negative for the claimed conditions and the post-service record was also negative for the claimed disabilities for many years following the Veteran's separation from active duty.  Also, for the reasons explained above, the Board finds that the Veteran's statements regarding having such problem since service are not credible.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006); Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (holding that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service when it properly rejects the Veteran's lay testimony as being not credible).

For these reasons, the Board declines to afford the Veteran a VA examination or obtain medical opinions in this case.

In addition, as mentioned above, this case was remanded in February 2011 to obtain private treatment records from Group Health.  In a supplemental statement of the case (SSOC) from March 2011, the RO informed the Veteran that they had not received his signed Authorization and Consent to Release Information.  Indeed, the SSOC indicated that the Veteran was sent a letter on February 15, 2011, requesting that he authorize the RO to obtain the additional treatment record from Group Health.  To date, no submissions have been made to the RO from the Veteran, either providing a copy of the treatment records from Group Health or the requisite consent to release that information.

The Board notes that the duty to assist is not a one-way street.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (veteran cannot passively wait for help from VA).  In fact, the Veteran's representative submitted a written brief in June 2011.  At that time, the representative made no further mention of any outstanding records in particular and to date, the Veteran has made not submitted the required authorization for obtaining his treatment records from Group Health.

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any other additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


